Citation Nr: 0704696	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  04-03 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for the residuals of 
renal cell carcinoma, to include kidney removal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1968, from November 1989 to February 1990, and from 
September 1990 to May 1991, which included service in the 
Southwest Asia Theater of Operations in support of Operation 
Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claims of 
entitlement to service connection for hypertension and kidney 
removal.  

In July 2005, the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board.  The veteran's testimony on that occasion has been 
transcribed and associated with his claim's file.  The Board 
remanded this case for further development in December 2005.  
The case has now been returned.


FINDINGS OF FACT

1. The veteran's hypertension was not initially diagnosed 
during a period of active duty or within a year of separation 
from active duty, and was not aggravated by any type of 
airborne agent while he was deployed in the Gulf region.

2. The veteran was diagnosed with kidney cancer within a year 
of his separation from active duty, and the removal of the 
veteran's left kidney is a residual of such kidney cancer.


CONCLUSIONS OF LAW

1. Hypertension was not incurred during or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).

2. Renal cell carcinoma was incurred during a period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
July 2002 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any private 
medical evidence in his possession to the AOJ, and to inform 
VA of any information or evidence that the veteran wished VA 
to obtain on his behalf. 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In light of the 
favorable decision below with respect to the veteran's 
service connection claim for the residuals of renal cell 
carcinoma, to include kidney removal, and as the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection for hypertension, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Therefore, 
despite any inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical and personnel 
records, VA medical treatment records, private post-service 
medical treatment records, the veteran's testimony at his 
Board hearing, a VA medical examination, and written 
statements from the veteran and his representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

II. Service Connection

The veteran argues that he is entitled to service connection 
for both hypertension and the residuals of renal cell 
carcinoma, including a kidney removal.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as cancer and 
cardiovascular-renal disease, including hypertension, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, and such service has 
been continuous for 90 days or more.  The presumptive period 
for both cancer and cardiovascular-renal disease is one year.  
38 C.F.R. § 3.307, 3.309(a).

A. Hypertension

The veteran's service medical records from January 1966 to 
November 1968 are negative for a diagnosis of hypertension.  
On entrance examination in January 1966, the veteran's blood 
pressure was noted to be 128/80 when sitting.  On separation 
examination in November 1968, the veteran was not noted to 
have a hypertension condition, and his vascular system was 
noted to have a normal clinical evaluation.  The veteran's 
blood pressure at the time was noted to be 120/80 when 
sitting, and 122/82 when recumbent.  On his October 1968 
report of medical history, the veteran indicated that he did 
not have and had never had high or low blood pressure.

The first indication of the veteran's high blood pressure in 
the record was on in October 1987, at the U.S. Army Health 
Clinic in Fort Clayton, Panama.  The veteran's blood pressure 
readings at the time were noted to be 132/90 and 134/90 on 
October 9; 142/82 and 148/86 on October 13; 136/98 and 140/96 
on October 14; and 140/90 on October 16,  the veteran was 
diagnosed as having borderline blood pressure.  However, 
documents of record do not verify that the veteran was on 
active duty at that time.

The veteran was afforded a VA medical examination in April 
2006.  On examination, a diagnosis of hypertension was 
indicated.  The veteran was noted to have a history of 
hypertension, and to have his blood pressure under 
significant control with medication.  The VA examiner also 
noted that the veteran was first diagnosed with hypertension 
in Panama in 1980 or 1985, and opined that the veteran's 
hypertension was not caused or aggravated by any type of 
airborne agent while he was deployed in the Gulf region.

After a review of the record, the Board finds a preponderance 
of the evidence to be against the veteran's service 
connection claim for high blood pressure.  Both the service 
medical records and the history reported by the April 2006 VA 
examiner indicate that the veteran was first diagnosed with 
high blood pressure when serving in Panama, some time between 
the years of 1980 and 1987.  The veteran's service personnel 
records indicate that the veteran did not have active duty 
during this period of time, and such period was not within a 
year of separation from active duty.  Furthermore, the 
veteran's VA medical examination was negative for a 
determination that the veteran's hypertension was caused or 
aggravated by service.

Accordingly, service connection for hypertension is not 
warranted.

Although the veteran may believe that he currently suffers a 
disability related to his period of service, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



B. Kidney removal

The Board finds that the evidence supports the veteran's 
service connection claim for the residuals of renal cell 
carcinoma, to include removal of a kidney.

The medical record reflects that in October 1991 the veteran 
was diagnosed as having renal cell carcinoma and that, as a 
result, his left kidney was removed.

As the veteran developed kidney cancer within one year of his 
separation from active duty, and such active duty was 
continuous for 90 days or more, service connection for such 
cancer is presumed.  Therefore, service connection for the 
residuals of renal cell carcinoma, including the removal of 
the veteran's left kidney, is warranted.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of renal cell 
carcinoma, to include kidney removal, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


